Exhibit 10.3

MIRAGEN THERAPEUTICS, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as of
September 14, 2020 (the “Effective Date”), is by and between Miragen
Therapeutics, Inc., a Delaware corporation (the “Company”), and Lee Rauch
(“Executive”).

WHEREAS, Executive has been employed by the Company as its Chief Operating
Officer pursuant to an employment agreement with the Company dated June 16, 2020
(the “Prior Agreement”);

WHEREAS, the Company desires to continue to employ Executive, now in the
capacity of President and Chief Executive Officer (“CEO”) pursuant to the terms
of this Agreement and, in connection therewith, to compensate Executive for
Executive’s personal services to the Company; and

WHEREAS, Executive wishes to continue to be employed by the Company and provide
personal services to the Company in return for certain compensation.

NOW, THEREFORE, in consideration of the promises and mutual undertakings,
obligations, and covenants contained herein and for other good and valuable
consideration, the Company and Executive hereby agree as follows:

1.    At-Will Employment. Executive shall be employed by the Company on an
“at-will” basis, meaning either the Company or Executive may terminate
Executive’s employment with the Company at any time for any reason whatsoever,
with or without cause, subject to the provisions of Sections 7 and 8 herein. Any
contrary representations that may have been made to Executive shall be
superseded by this Agreement. This Agreement shall constitute the full and
complete agreement between Executive and the Company on the “at-will” nature of
Executive’s employment with the Company, which cannot be changed except in a
writing signed by both Executive and the Board of Directors of the Company (or a
duly authorized committee thereof, if applicable, including the Compensation
Committee of the Board) (the “Board”). Any rights of Executive to additional
payments or other benefits from the Company upon any such termination of
employment shall be governed by Section 8 of this Agreement.

2.    Position; Board Role. Subject to the terms set forth herein, the Company
agrees to employ Executive in the position of President and CEO, and Executive
hereby accepts such employment. Executive shall serve as a Director of the Board
while this Agreement is in effect. Executive’s duties under this Agreement shall
be to serve as President and CEO with the responsibilities, rights, authority
and duties pertaining to such offices as are established from time to time by
the Board, and Executive shall report to the Board. Executive shall perform her
duties under this Agreement principally out of the Company’s Boulder, Colorado
office, or such other location as assigned. In addition, the Executive shall
make such business trips to such places as may be necessary or advisable for the
efficient operations of the Company.

3.    Commitment. Executive will devote substantially all of her business time
and best efforts to the performance of her duties hereunder; provided, however,
that Executive shall be allowed, to the extent that such activities do not
interfere with the performance of her duties and

 

1



--------------------------------------------------------------------------------

responsibilities hereunder and do not conflict with the financial, fiduciary or
other interests of the Company, as determined in the sole discretion of the
Board, to manage her passive personal investments and to serve on corporate,
civic, charitable and industry boards or committees. Notwithstanding the
foregoing, Executive agrees that she shall only serve on for-profit boards of
directors or for-profit advisory committees if such service is approved in
advance in the sole discretion of the Board.

4.    Company Policies and Benefits. The employment relationship between the
parties shall be subject to the Company’s personnel policies and procedures as
they may be interpreted, adopted, revised or deleted from time to time in the
Company’s sole discretion. Subject to applicable eligibility requirements,
Executive shall be entitled to participate in all benefit plans and arrangements
and fringe benefits and programs that may be provided to senior executives of
the Company from time to time, subject to plan terms and generally applicable
Company policies. The Company reserves the right to change, alter, or terminate
any benefit plan in its sole discretion. Notwithstanding the foregoing, in the
event that the terms of this Agreement differ from or are in conflict with the
Company’s general employment policies or practices, this Agreement shall
control.

5.    Compensation.

(a)    Base Salary. During Executive’s employment with the Company, the Company
shall pay Executive a base salary at the annual rate of $541,000 less payroll
deductions and withholdings, which shall be payable in accordance with the
standard payroll practices of the Company. Executive’s base salary shall be
subject to periodic review and adjustment by the Board from time to time in the
discretion of the Board.

(b)    Annual Performance Bonus. Executive shall be eligible for a discretionary
annual cash bonus equal to up to 50% of Executive’s then current base salary
(the “Target Amount”), subject to review and adjustment by the Company in its
sole discretion, payable subject to standard payroll withholding requirements,
if applicable. Whether or not Executive is awarded any bonus will be dependent
upon (a) Executive’s continuous performance of services to the Company through
the date any bonus is paid; and (b) the actual achievement by Executive and the
Company of the applicable performance targets and goals set by the Board in its
sole discretion. No amount of any bonus is guaranteed at any time. The annual
period over which performance is measured for purposes of this bonus is
January 1 through December 31. The Board will determine in its sole discretion
the extent to which Executive and the Company have achieved the performance
goals upon which the bonus is based and the amount of any such bonus, which
could be above or below the Target Amount (and may be zero). Any bonus shall be
subject to the terms of any applicable incentive compensation plan adopted by
the Company. Any bonus, if awarded, will be paid to Executive within the time
period set forth in any applicable incentive compensation plan, but, in any
event, within two and one-half months following the end of the annual
performance period during which the bonus is earned.

(c)    Stock Option. Subject to the approval of the Board, Executive may be
eligible to receive an option to purchase 900,000 shares of common stock (the
“Option”) pursuant to the terms of the Company’s 2016 Equity Incentive Plan (the
“Plan”) at an exercise price per share equal to the fair market value of the
Company’s common stock on the date of grant. The Option



--------------------------------------------------------------------------------

will vest monthly in equal installments each month over the forty-eight
(48) month period measured from the monthly anniversary of the Option’s vesting
commencement date, subject to Executive’s continuous employment with the Company
on such dates. The complete vesting schedule and all terms, conditions, and
limitations of the Option are set forth in a stock option grant notice, the
Company’s standard stock option agreement and the Plan. Executive agrees to
execute the Company’s standard agreements to memorialize this grant. For the
avoidance of doubt, the Option is in addition to, and not inclusive of, any
other equity interests of the Company held by Executive as of the Effective
Date.

(d)    Reimbursement of Expenses. Company will promptly reimburse Executive for
expenses she reasonably incurs in connection with the performance of her duties
(including business travel and entertainment expenses), in accordance with
Company’s standard expense reimbursement policy, as the same may be modified by
Company from time to time; provided, however, that Executive has provided
Company with documentation of such expenses in accordance with the Company’s
expense reimbursement policies and applicable tax requirements. For the
avoidance of doubt, to the extent that any reimbursements payable to Executive
are subject to the provisions of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”): (a) any such reimbursements will be paid no later
than December 31 of the year following the year in which the expense was
incurred, (b) the amount of expenses reimbursed in one year will not affect the
amount eligible for reimbursement in any subsequent year, and (c) the right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

6.    In connection with Executive’s continued employment with the Company,
Executive will continue to receive and continue to have access to the Company’s
confidential information and trade secrets. Accordingly, and in consideration of
the benefits that Executive is eligible to receive under this Agreement,
Executive agrees to execute and abide by the Confidential Information,
Inventions, Non-Solicitation, and Non-Compete Agreement attached as Exhibit A
(the “Confidential Information Agreement”), which contains restrictive covenants
and prohibits unauthorized use or disclosure of the Company’s confidential
information and trade secrets, among other obligations. The Confidential
Information Agreement contains provisions that are intended by the parties to
survive and do survive termination of this Agreement and may be amended by the
parties from time to time without regard to this Agreement. The Confidential
Information Agreement will supersede, prospectively only, the continuing
obligations set forth in Section 6 of the Prior Agreement and Exhibit A thereto.

7.    Termination.

(a)    Termination. The employment of Executive under this Agreement shall
terminate upon the earliest to occur of any of the following events:

(i)    the death of Executive;

(ii)    the termination of Executive’s employment by the Company due to
Executive’s Disability pursuant to Section 7(b) hereof;



--------------------------------------------------------------------------------

(iii)    the termination of Executive’s employment by Executive other than for
Good Reason (as hereinafter defined);

(iv)    the termination of Executive’s employment by the Company without Cause;

(v)    the termination of Executive’s employment by the Company for Cause
pursuant to Section 7(c) after providing the Notice of Termination for Cause
pursuant to Section 7(d);

(vi)    the termination by Executive of Executive’s employment for Good Reason
(as hereinafter defined) pursuant to Section 7(e); or

(vii)    the termination of Executive’s employment upon mutual agreement in
writing between the Company and Executive.

(b)    Disability. For purposes of this Agreement, “Disability” means the
inability of Executive to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or that has lasted or can be expected to last for a
continuous period of not more than twelve (12) months, as provided in Sections
22(e)(3) and 409A(a)(2)(c)(i) of the Code, and will be determined by the Board
on the basis of such medical evidence as the Board deems warranted under the
circumstances. A termination of Executive’s employment for Disability shall be
communicated to Executive by written notice, and shall be effective on the 10th
day after sending such notice to Executive (the “Disability Effective Date”),
unless Executive returns to performance of Executive’s duties before the
Disability Effective Date.

(c)    Cause. For purposes of this Agreement, the term “Cause” shall mean
(i) Executive’s commission of any felony or any crime involving fraud,
dishonesty or moral turpitude under the laws of the United States or any state
thereof; (ii) Executive’s attempted commission of, or participation in, a fraud
or act of dishonesty against the Company; (iii) Executive’s intentional,
material violation of any contract or agreement between Executive and the
Company or any statutory duty Executive owes to the Company; (iv) Executive’s
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; or (v) Executive’s gross misconduct; provided, however, that the
action or conduct described in clauses (iii) and (v) above will constitute
“Cause” only if such action or conduct continues after the Company has provided
Executive with written notice thereof and thirty (30) days to cure the same. The
determination that a termination of Executive’s Continuous Service is either for
Cause or without Cause will be made by the Board, in its sole discretion.

(d)    Notice of Termination for Cause. Notice of Termination for Cause shall
mean a notice to Executive that shall indicate the specific termination
provision in Section 7(c) relied upon and shall set forth in reasonable detail
the facts and circumstances which provide a basis for Termination for Cause.

(e)    Termination by Executive for Good Reason. Executive may terminate
Executive’s employment with the Company by resigning from employment with the
Company for Good Reason. The term “Good Reason” shall mean the occurrence,
without Executive’s consent, of any one or more of the following: (i) a material
reduction in Executive’s base salary of ten percent



--------------------------------------------------------------------------------

(10%) or more (unless such reduction is pursuant to a salary reduction program
applicable generally to the Company’s similarly situated executives); (ii) a
material reduction in Executive’s authority, duties or responsibilities;
provided, however, that the acquisition of the Company and subsequent conversion
of the Company to a subsidiary, division or unit of the acquiring company will
not by itself result in a diminution of Executive’s position; (iii) a relocation
of Executive’s principal place of employment with the Company (or its successor,
if applicable) to a place that increases Executive’s one-way commute by more
than twenty five (25) miles as compared to Executive’s then-current principal
place of employment immediately prior to such relocation, except for required
travel by Executive on the Company’s business to an extent substantially
consistent with Executive’s business travel obligations prior to the such
relocation; or (iv) material breach by the Company of any material provision of
this Agreement.

No resignation for Good Reason shall be effective unless (1) Executive provides
written notice, within thirty (30) days after the first occurrence of the event
giving rise to Good Reason, to the Chairman of the Board setting forth in
reasonable detail the material facts constituting Good Reason and the reasonable
steps Executive believes necessary to cure, (2) the Company has had thirty
(30) business days from the date of such notice to cure any such occurrence
otherwise constituting Good Reason, and (3) if such event is not reasonably
cured within such period, Executive must resign from all positions Executive
then holds with the Company (including any position as a member of the Board)
effective not later than fifteen (15) days after the expiration of the cure
period. Further, no resignation for Good Reason shall be effective if prior to
Executive’s written notice of resignation for Good Reason the Company first
provided Executive notice of its intent to terminate Executive’s employment.

8.    Consequences of Termination of Employment.

(a)    General. If Executive’s employment is terminated for any reason or no
reason, the Company shall pay to Executive or to Executive’s legal
representatives, if applicable: (i) any base salary earned, but unpaid; and,
(ii) any unreimbursed business expenses payable pursuant to Section 5 hereof and
any other payments or benefits required by applicable law (collectively the
“Accrued Amounts”), which amounts shall be promptly paid in a lump sum to
Executive, or in the case of Executive’s death to Executive’s estate. Other than
the Accrued Amounts, Executive or Executive’s legal representatives shall not be
entitled to any additional compensation or benefits if Executive’s employment is
terminated for any reason other than by reason of Executive’s Involuntary
Termination (as defined in Section 8(b) below). If Executive’s employment
terminates due to an Involuntary Termination, Executive will be eligible to
receive the additional compensation and benefits described in Section 8(b) and
8(c), as applicable.

(b)    Involuntary Termination. If (i) Executive’s employment with the Company
is terminated by the Company without Cause (and other than as a result of
Executive’s death or Disability) or (ii) Executive terminates employment for
Good Reason, and provided in any case such termination constitutes a “separation
from service”, as defined under Treasury Regulation Section 1.409A-1(h) (a
“Separation from Service”) (such termination described in (i) or (ii), an
“Involuntary Termination”), in addition to the Accrued Amounts, Executive shall
be entitled to receive the severance benefits described below in this
Section 8(b), subject in all events to Executive’s compliance with Section 8(d)
below:

(i)    Executive shall receive continued payment of Executive’s Base Salary (as
defined below) for twelve (12) months after the date of such termination (the
“Severance Period”), paid over the Company’s regular payroll schedule.



--------------------------------------------------------------------------------

(ii)    The vesting of all of Executive’s stock options and other equity awards
that are outstanding as of the date hereof and subject to time-based vesting
requirements shall immediately vest the equivalent of twelve (12) months as
measured from the date of Executive’s Involuntary Termination. This
Section 8(b)(ii) shall not apply to any stock options or equity awards issued to
the Executive by the Company after the date hereof.

(iii)    If Executive is eligible for and timely elects to continue the health
insurance coverage under the Company’s group health plans under the Consolidated
Omnibus Budget Reconciliation Act of 1985 or the state equivalent (“COBRA”)
following Executive’s termination date, the Company will pay the COBRA group
health insurance premiums for Executive and Executive’s eligible dependents
until the earliest of (A) the close of the Severance Period, (B) the expiration
of Executive’s eligibility for the continuation coverage under COBRA, or (C) the
date when Executive becomes eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment. For
purposes of this Section, references to COBRA premiums shall not include any
amounts payable by Executive under a Section 125 health care reimbursement plan
under the Code. Notwithstanding the foregoing, if at any time the Company
determines, in its sole discretion, that it cannot pay the COBRA premiums
without potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then regardless of whether Executive elects continued health coverage under
COBRA, and in lieu of providing the COBRA premiums, the Company will instead pay
Executive on the last day of each remaining month of the Severance Period, a
fully taxable cash payment equal to the COBRA premiums for that month, subject
to applicable tax withholdings (such amount, the “Health Care Benefit Payment”).
The Health Care Benefit Payment shall be paid in monthly installments on the
same schedule that the COBRA premiums would otherwise have been paid and shall
be equal to the amount that the Company would have otherwise paid for COBRA
premiums, and shall be paid until the earlier of (i) expiration of the Severance
Period or (ii) the date Executive voluntarily enrolls in a health insurance plan
offered by another employer or entity.

(c)    Involuntary Termination in Connection with a Change in Control. In the
event that Executive’s Involuntary Termination occurs during the one (1) month
period prior to, on or within the twelve (12) months following the consummation
of a Change in Control (as defined below) and subject in all events to
Executive’s compliance with Section 8(d) below, then Executive shall be entitled
to the benefits provided above in Section 8(b), except that (i) the “Severance
Period” shall instead be eighteen (18) months after the date of such
termination, and (ii) the vesting of all of Executive’s outstanding stock
options and other equity awards that are subject to time-based vesting
requirements shall accelerate in full such that all such equity awards shall be
deemed fully vested as of the date of Executive’s Involuntary Termination.

For the avoidance of doubt, in no event shall Executive be entitled to benefits
under both Section 8(b) and this Section 8(c). If Executive is eligible for
benefits under both Section 8(b) and this Section 8(c), Executive shall receive
the benefits set forth in this Section 8(c) and such benefits will be reduced by
any benefits previously provided to Executive under Section 8(b).



--------------------------------------------------------------------------------

(d)    Conditions and Timing for Severance Benefits. The severance benefits set
forth in Section 8(b) and Section 8(c) above are expressly conditioned upon:
(i) Executive continuing to comply with Executive’s obligations under this
Agreement and under the Proprietary Information Agreement; and (ii) Executive
signing, not revoking and complying with a separation agreement in a form
provided by the Company, containing a general release of legal claims, as well
as other terms such as return of Company property, non-disparagement and
confidentiality (the “Release”) within the applicable deadline set forth therein
and permitting the Release to become effective in accordance with its terms,
which must occur no later than the Release Deadline (as defined in Section 12
below). The salary continuation payments described in Section 8(b) will be paid
in substantially equal installments on the Company’s regular payroll schedule
and subject to standard deductions and withholdings over the Severance Period
following termination; provided, however, that no payments will be made prior to
the effectiveness of the Release. Within seven (7) business days of the
effective date of the Release, the Company will pay Executive the first payment,
which will be the salary continuation payments that Executive would have
received on or prior to such date in a lump sum under the original schedule but
for the delay while waiting for the effectiveness of the Release, with the
balance of the payments being paid as originally scheduled. All severance
benefits described in this Section 8 will be subject to all applicable standard
required deductions and withholdings.

(e)    Definitions.

(i)    “Base Salary” means Executive’s annual base salary in effect immediately
prior to Executive’s termination, excluding any reduction which forms the basis
for Executive’s right to resign for Good Reason.

(ii)    “Change in Control” means a “Change in Control” as defined in the
Company’s 2016 Equity Incentive Plan.

9.    Cooperation With Company After Termination of Employment. Following
termination of Executive’s employment for any reason, Executive shall fully
cooperate with the Company in all matters relating to the winding up of
Executive’s pending work including, but not limited to, any litigation in which
the Company is involved, and the orderly transfer of any such pending work to
such other employees as may be designated by the Company.

10.    Disputes. Any dispute or controversy between the Company and Executive,
arising out of or relating to this Agreement, the breach of this Agreement, the
Company’s employment of Executive, or otherwise, shall be settled by binding
arbitration conducted by and before a single arbitrator in Denver, Colorado
administered by the American Arbitration Association in accordance with its
Employment Arbitration Rules (the “AAA Rules”) then in effect and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Both Executive and the Company hereby waive the right to a
trial by jury or judge, or by administrative proceeding, for any covered claim
or dispute. To the extent the AAA Rules conflict with any provision or aspect of
this Agreement, this Agreement shall control. The arbitrator shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of an
injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until



--------------------------------------------------------------------------------

the arbitration award is rendered or the controversy is otherwise resolved.
Except as necessary in court proceedings to enforce this arbitration provision
or an award rendered hereunder, or to obtain interim relief, neither a party nor
an arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of the Company and Executive. All
claims, disputes, or causes of action under this Agreement, whether by Executive
or the Company, must be brought in an individual capacity, and shall not be
brought as a plaintiff (or claimant) or class member in any purported class or
representative proceeding, nor joined or consolidated with the claims of any
other person or entity. The arbitrator may not consolidate the claims of more
than one person or entity, and may not preside over any form of representative
or class proceeding. This Agreement is made under the provisions of the Federal
Arbitration Act (9 U.S.C., Sections 1-14) (the “FAA”) and will be construed and
governed accordingly. It is the parties’ intention that both the procedural and
the substantive provisions of the FAA shall apply. Questions of arbitrability
(that is whether an issue is subject to arbitration under this agreement) shall
be decided by the arbitrator. Likewise, procedural questions which grow out of
the dispute and bear on the final disposition are also matters for the
arbitrator. However, where a party already has initiated a judicial proceeding,
a court may decide procedural questions that grow out of the dispute and bear on
the final disposition of the matter. Each party shall bear its or her costs and
expenses in any arbitration hereunder and one-half of the arbitrator’s fees and
costs; provided, however, that the arbitrator shall have the discretion to award
the prevailing party reimbursement of its or her reasonable attorney’s fees and
costs, unless such award is prohibited by applicable law. Notwithstanding the
foregoing, Executive and the Company shall each have the right to resolve any
dispute or cause of action involving trade secrets, proprietary information, or
intellectual property (including, without limitation, inventions assignment
rights, and rights under patent, trademark, or copyright law) by court action
instead of arbitration.

11.    Notices. All notices given under this Agreement shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) three
business days after being mailed by first class certified mail, return receipt
requested, postage prepaid, (c) one business day after being sent by a reputable
overnight delivery service, postage or delivery charges prepaid, or (d) when
sent by email or confirmed facsimile if sent during normal business hours of the
recipient, and if not, then on the next business day. All communications shall
be sent to the Company at its primary office location and to Executive at
Executive’s address as listed on the Company payroll or at Executive’s Company
issued email address, or at such other address as the Company or Executive may
designate by ten (10) days advance written notice to the other.

12.    Tax Provisions.

(a)    Section 409A. Notwithstanding anything in this Agreement to the contrary,
the following provisions apply to the extent severance benefits provided herein
are subject to the provisions of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”). Severance benefits shall not commence until Executive’s
Separation from Service. Each installment of severance benefits is a separate
“payment” for purposes of Treasury Regulations Section 1.409A-2(b)(2)(i), and
the severance benefits are intended to satisfy the exemptions from application
of Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if such exemptions are not available
and Executive is, upon Separation from Service, a “specified employee” for
purposes of Section 409A, then, solely to the extent necessary to avoid adverse



--------------------------------------------------------------------------------

personal tax consequences under Section 409A, the timing of the severance
benefits payments shall be delayed until the earlier of (i) six (6) months after
Executive’s Separation from Service, or (ii) Executive’ death. Upon the first
business day following the expiration of such applicable period, all payments
delayed pursuant to the foregoing sentence shall be paid in a lump sum to
Executive, and any remaining payments due shall be paid as otherwise provided in
this Agreement or in the applicable agreement. No interest shall be due on any
amounts so deferred. Executive shall receive severance benefits only if
Executive executes and returns to the Company the Release within the applicable
time period set forth therein and permits such Release to become effective in
accordance with its terms, which date may not be later than sixty (60) days
following the date of Executive’s Separation from Service (such latest permitted
date, the “Release Deadline”). If the severance benefits are not covered by one
or more exemptions from the application of Section 409A and the Release could
become effective in the calendar year following the calendar year in which
Executive’s Separation from Service occurs, the Release will not be deemed
effective any earlier than the Release Deadline. None of the severance benefits
will be paid or otherwise delivered prior to the effective date of the Release.
Except to the minimum extent that payments must be delayed because Executive is
a “specified employee” or until the effectiveness of the Release, all amounts
will be paid as soon as practicable in accordance with the schedule provided
herein and in accordance with the Company’s normal payroll practices. The
severance benefits, and all other payments and benefits under this Agreement,
are intended to qualify for an exemption from application of Section 409A or
comply with its requirements to the extent necessary to avoid adverse personal
tax consequences under Section 409A, and any ambiguities herein shall be
interpreted accordingly.

(b)    Section 280G. If any payment or benefit Executive will or may receive
from the Company or otherwise (a “280G Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then any such 280G Payment pursuant to this Agreement
or otherwise (a “Payment”) shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in a Payment is required
pursuant to the preceding sentence and the Reduced Amount is determined pursuant
to clause (x) of the preceding sentence, the reduction shall occur in the manner
(the “Reduction Method”) that results in the greatest economic benefit for
Executive. If more than one method of reduction will result in the same economic
benefit, the items so reduced will be reduced pro rata (the “Pro Rata Reduction
Method”).

Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A that would not otherwise be subject to taxes pursuant
to Section 409A, then the Reduction Method and/or the Pro Rata Reduction Method,
as the case may be, shall be modified so as to avoid the imposition of taxes
pursuant to Section 409A as follows: (A) as a first priority, the modification
shall preserve to the greatest extent possible, the greatest economic benefit
for Executive as determined on an



--------------------------------------------------------------------------------

after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without cause), shall be reduced (or
eliminated) before Payments that are not contingent on future events; and (C) as
a third priority, Payments that are “deferred compensation” within the meaning
of Section 409A shall be reduced (or eliminated) before Payments that are not
deferred compensation within the meaning of Section 409A.

Unless Executive and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change in control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to Executive and
the Company within fifteen (15) calendar days after the date on which
Executive’s right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by Executive or the Company) or such other time as
requested by Executive or the Company.

If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section 12(b) and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, Executive shall promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of the
first paragraph of this Section 12(b) so that no portion of the remaining
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) in the first paragraph of this
Section 12(b), Executive shall have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

13.    Miscellaneous.

(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado without reference to
principles of conflict of laws.

(b)    Entire Agreement/Amendments. This Agreement and the instruments
contemplated herein contain the entire understanding of the parties with respect
to the employment of Executive by the Company from and after the Effective Date
and supersede any prior agreements or promises between the Company and
Executive. As of the Effective Date, the Prior Agreement shall be deemed amended
and restated and superseded and replaced in its entirety by this Agreement, and
shall be of no further force or effect. There are no restrictions, agreements,
promises, warranties, covenants or undertakings between the parties with respect
to the subject matter herein other than those expressly set forth herein and
therein. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.

(c)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any such
waiver must be in writing and signed by Executive or an authorized officer of
the Company, as the case may be.



--------------------------------------------------------------------------------

(d)    Assignment. This Agreement shall be binding upon and inure to the benefit
of the Company and Executive and their respective successors, assigns, executors
and administrators. This Agreement shall not be assignable by Executive.

(e)    Representation. Executive represents that Executive’s continued
employment by the Company and the performance by Executive of her obligations
under this Agreement do not, and shall not, breach any agreement, including, but
not limited to, any agreement that obligates her to keep in confidence any trade
secrets or confidential or proprietary information of hers or of any other
party, to write or consult to any other party or to refrain from competing,
directly or indirectly, with the business of any other party. Executive shall
not disclose to the Company or use any trade secrets or confidential or
proprietary information of any other party.

(f)    Successors; Binding Agreement; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees legatees and permitted assignees of the parties hereto.

(g)    Survival; Severability. Provisions of this Agreement which by their terms
must survive the termination of this Agreement in order to effectuate the intent
of the parties will survive any such termination, whether by expiration of the
term, termination of Executive’s employment, or otherwise, for such period as
may be appropriate under the circumstances. Whenever possible, each provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision or any other jurisdiction, but this Agreement
will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provisions had never been contained herein.

(h)    Withholding Taxes. The Company shall withhold from any and all
compensation, severance and other amounts payable under this Agreement such
Federal, state, local or other taxes as may be required to be withheld pursuant
to any applicable law or regulation.

(i)    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

(j)    Headings. The headings of the sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

Signature Page Follows



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

MIRAGEN THERAPEUTICS, INC. By:  

/s/ Jeffrey S. Hatfield                                        

Name:   Jeffrey S. Hatfield Title:   Director Executive:

/s/ Lee Rauch

Lee Rauch